Citation Nr: 0423114	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-05 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who had recognized active service 
from January 1945 to June 1945.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
(notice provided August 6, 2002) rating decision by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the circumstances under which this case 
appears before the Board are unclear.  Notably, in a written 
statement in June 2003 the appellant withdrew her appeal of 
the July 2002 rating decision which reopened a claim of 
service connection for the cause of the veteran's death, but 
denied the claim on de novo review.  Under 38 C.F.R. § 20.204 
once an appeal is withdrawn the rating decision becomes 
final, unless a new Notice of Disagreement (NOD) and 
substantive appeal are timely filed.  Here, correspondence 
after the June 2003 withdrawal of the appeal (received 
October 1, 2003) may reasonably be construed as a NOD with 
the July 2002 rating decision.  However, as the October 1, 
2003 date of receipt of the correspondence falls beyond a 
year after the date of issuance of the notice of the July 
2002 decision (August 6, 2002) it does not appear to be a 
timely NOD.  Furthermore, even if it was considered timely 
(as apparently was done by the RO), there is no communication 
from the appellant after the RO issued a Supplemental 
Statement of the Case (SSOC) (notably not SOC) that may be 
construed as a substantive appeal, much less a timely 
substantive appeal.  Consequently, it appears that the Board 
might not have jurisdiction to consider an appeal of the July 
2002 rating decision.  As the RO might have some other 
explanation for the procedural history in this appeal, 
clarification by the RO is necessary.  

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107(West 2002)) became law.  
Regulations implementing the VCAA have now been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
revised VA duties to assist and notify.  38 C.F.R. § 
3.156(a), which defines "new and material evidence," was also 
revised, effective for claims filed on or after August 29, 
2001.  As the instant petition to reopen was received after 
that date (in November 2001), the new criteria apply.  Under 
the revised definition, material evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  In order to be considered "new and 
material," evidence must "raise a reasonable possibility of 
substantiating the claim."

Here, the appellant was not provided notice of the revised 
definition of "new and material evidence" in a VCAA letter.  
While the revised definition was reported in a February 2003 
SOC, in the portion of the SOC explaining reasons the bases 
for the decision the previous definition of new and material 
evidence was applied.  (It is noteworthy that while a 
physician's statement indicating a new cause for the 
veteran's death i.e., PTB, may not have previously been of 
record, without competent evidence relating such disease to 
service, it would appear to have no bearing in a claim of 
service connection for the cause of the veteran's death.)   

Finally, a "new" statement by Dr. V.N.S.M. has been 
received.  However, that statement is a phototcopy, predates 
the prior rating decision, and appears at variance with 
previously submitted medical certificates by Dr. V.N.S.M.  In 
any de novo review of the claim, any such discrepancies must 
be reconciled.   

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO must review the procedural 
history in this case and make a 
preliminary determination (with 
explanation for the record) as to the 
basis for the Board's jurisdiction in 
this appeal.  Further processing should 
be in accordance with that determination, 
and controlling regulations.  

2.  If the RO finds that the appellant 
indeed has a pending appeal (the decision 
appealed, NOD and substantive appeal 
should be identified), the RO should 
issue VCAA notice to the appellant 
providing the "new" definition of new 
and material evidence, and all further 
notice required.  She should have the 
opportunity to respond.  The RO should 
then review the petition to reopen the 
claim for service connection for the 
cause of the veteran's death under the 
"new" definition of new and material 
evidence.  If the claim is reopened, any 
further development required for de novo 
review should be completed, and the RO 
should proceed to de novo review.

3.  If the claim remains denied (on any 
basis), the RO should issue an 
appropriate SSOC, and give the appellant 
the opportunity to respond.  The case 
should be processed in accordance with 
established appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


